Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 11
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 12/212020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TECHNIQUES FOR INITIALIZING RESISTIVE MEMORY DEVICES BY APPLYING VOLTAGES WITH DIFFERENT POLARITIES.

Claim Objections
Claims 13-16 are objected for their wrong dependencies. They all recite “the parallel initialization circuitry” which is first recited onto independent claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 10 recites the limitation "the current-limited FORM" in line: 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 and 16-20 all depend on claim 10 directly or indirectly and carry the same deficit. Henceforth all these claims are rejected.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Titanium Oxide (TiOx). Neither claim nor specification describes the value/range of subscript x.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et al. (WO 2010109876).

Regarding independent claim 1, Muraoka discloses a method for initializing a resistive memory device (Figs. 1-15), the method comprising: 
applying a first voltage across a metal oxide material of a Resistive Random Access Memory (RRAM) cell to form an initial filament (Figs. 1-2 and corresponding section describes when the resistance value of the metal oxide layer 3 is the initial resistance value R0, that is, before the first writing process is performed, the initial process is executed by the initial voltage pulse of the voltage value V0 (S101). At this time, the resistance value of the metal oxide layer 3 changes from the initial resistance value R0 to R1); and
performing a plurality of cycles to condition the initial filament (Fig. 2 and corresponding section describes step S102 is repeated to repeat the 
performing a first operation to apply a second voltage with a first polarity across the metal oxide material (Fig. 2 shows step at S102A, the resistance value of the metal oxide layer 3 changes from the high resistance value RH to the low resistance value RL. Claim 1 recites resistance state of the metal oxide is changed from high to low by applying a writing voltage pulse having a first polarity between the first electrode and the second electrode); and 
performing a second operation to apply a third voltage with a second polarity across the metal oxide material (Fig. 2 shows step at S102B, the resistance value of the metal oxide layer 3 changes from the low resistance value RL to the high resistance value RH. Claim 1 recites by applying an erase voltage pulse having a second polarity different from the first polarity between the first electrode and the second electrode, the resistance state of the metal oxide is changed from low to high and erased. Abstract describes voltage relationship between the three voltages |V0|>|Ve|≥|Vw|).

Regarding claim 2, Muraoka discloses all the elements of claim 1 as above and further the metal oxide is at least one of Hafnium oxide (HfO2) or 

Regarding claim 3, Muraoka discloses all the elements of claim 1 as above and further the resistive memory device comprises a plurality of bitlines, and wherein the RRAM cell is coupled to a bitline of the plurality of bitlines, wherein the method further comprises activating the bitline and one or more additional bitlines of the plurality of bitlines during the applying the first voltage (Figs. 13-14 and corresponding section describes that in the initial process (step S101 in FIG. 2), the control circuit 110 applies the first initial voltage pulse, the second initial voltage pulse, and the erase voltage pulse to the memory cells M111, M112,. Is output to the write circuit 105. When receiving the write signal, the write circuit 105 instructs to apply the first initial voltage pulse, the second initial voltage pulse, and the erase voltage pulse to all the bit lines BL0, BL1, BL2. Also, there are two bit lines B1 and B2 extending in the horizontal direction. Resistance change elements MC211, MC212, MC221, and MC222. Variable resistance 

Regarding claim 4, Muraoka discloses all the elements of claim 1 as above and further the resistive memory device comprises a plurality of wordlines, and wherein the RRAM cell is coupled to a wordline of the plurality of wordlines, wherein the method further comprises activating the wordline and one or more additional wordlines of the plurality of wordlines during the applying the first voltage (Figs. 13-14 and corresponding section describes that in the initial process (step S101 in FIG. 2), the control circuit 110 applies the first initial voltage pulse, the second initial voltage pulse, and the erase voltage pulse to the memory cells M111, M112,. Is output to the write circuit 105. The row selection circuit / driver 103 applies a predetermined voltage to all the word lines WL0, WL1, WL2,. Also, there are two word lines W1 and W2 extending in the vertical direction. 

Regarding claim 5, Muraoka discloses all the elements of claim 4 as above and further the resistive memory device comprises a plurality of bitlines, and wherein the RRAM cell is coupled to a bitline of the plurality of bitlines, and wherein the one or more additional wordlines connect to RRAM cells on a same bitline as the bitline coupled to the RRAM cell (Fig. 14).

Regarding claim 6, Muraoka discloses all the elements of claim 1 as above and further verifying at least one of the first operation or the second operation; and performing at least one additional cycle to condition the initial filament when the at least one of the first operation or second 

Regarding claim 7, Muraoka discloses all the elements of claim 1 as above and further applying the first voltage across the metal oxide material in a current-limited FORM operation (Abstract describes IbRL is the maximum current value when applying the initial voltage pulse, IRL is the maximum current value when applying the writing voltage pulse, and IRH is the maximum current value when applying the erase voltage pulse. Fig. 7 and corresponding sections describes that when a read voltage is supplied to the first terminal 11, an output current corresponding to the resistance value of the metal oxide layer 3 flows through the circuit. That is, as shown in FIG. 7, when the metal oxide layer 3 has a low resistance value RL, an output current having a current value Ia flows through the circuit, and when the metal oxide layer 3 has a high resistance value RH, an output current having a current value Ib is output from the circuit).



Regarding claim 9, Muraoka discloses all the elements of claim 8 as above and further the second operation is a pre-use RESET operation (specification describes that control unit 203 selects one of the initial mode, the write mode, the reset (erase) mode. That means erase is equivalent to reset).

Regarding claim 10, Muraoka discloses all the elements of claim 9 as above and further the current-limited FORM operation, the pre-use SET operation and the pre-use RESET operation are performed before a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (WO 2010109876).

Regarding independent claim 11, Muraoka discloses an apparatus (Figs. 1-15) comprising: 

a Resistive Random Access Memory (RRAM) cell coupled to the parallel initialization circuitry (Figs. 13-14 shows array of resistive memory cells connected to control circuitry), the RRAM cell comprising a metal oxide material (Fig. 1 shows metal oxide layer 3), wherein the parallel initialization circuitry is to control a FORM algorithm to: 
apply a first voltage across the metal oxide material of the RRAM cell to form an initial filament with a first current (Figs. 1-2 and corresponding section describes when the resistance value of the metal oxide layer 3 is the initial resistance value R0, that is, before the first writing process is performed, the initial process is executed by the initial voltage pulse of the voltage value V0 (S101). At this time, the resistance value of the metal oxide layer 3 changes from the initial resistance value R0 to R1. Abstract describes IbRL is the maximum current value when applying the initial voltage pulse, IRL is the maximum current value when applying the writing voltage pulse, and IRH is the maximum current value when applying the erase voltage pulse); and 

a first operation to apply a second voltage with a first polarity across the metal oxide material (Fig. 2 shows step at S102A, the resistance value of the metal oxide layer 3 changes from the high resistance value RH to the low resistance value RL. Claim 1 recites resistance state of the metal oxide is changed from high to low by applying a writing voltage pulse having a first polarity between the first electrode and the second electrode); and 
a second operation to apply a third voltage with a second polarity across the metal oxide material (Fig. 2 shows step at S102B, the resistance value of the metal oxide layer 3 changes from the low resistance value RL to the high resistance value RH. Claim 1 recites by applying an erase voltage pulse having a second polarity different from the first polarity between the first electrode and the second electrode, the resistance state of the metal oxide is changed from low to high and erased), 


Regarding claim 12, Muraoka discloses all the elements of claim 10 as above and further the metal oxide is at least one of Hafnium oxide (HfO2) or Titanium Oxide (TiOx)((Other embodiments) describes that In each of the above embodiments, the metal oxide layer has a laminated structure of tantalum oxide, but the present invention is not limited to this. For example, a stacked structure of hafnium (Hf) oxide or a stacked structure of zirconium (Zr) oxide may be used).

Regarding claim 13, Muraoka discloses all the elements of claim 10 as above and further a plurality of bitlines, wherein the RRAM cell is coupled to a bitline of the plurality of bitlines via the parallel initialization circuitry, wherein the parallel initialization circuitry is to activate the bitline 


Regarding claim 15, Muraoka discloses all the elements of claim 4 as above and further the parallel initialization circuitry is further to verify at least one of the first operation or the second operation, and perform at least one additional cycle to condition the initial filament when the at least one of the first operation or second operation fails ((Other embodiments) describes that writing in the writing process or erasing process may fail. In such a case where writing fails, a stable operation can be realized for a long time by executing an initial process of applying an initial voltage pulse between both electrodes and then repeating the writing process and the erasing process).

Regarding claim 17, Muraoka discloses all the elements of claim 10 as above and further applying the first voltage across the metal oxide material in a current-limited FORM operation (Abstract describes IbRL is the maximum current value when applying the initial voltage pulse, IRL is the maximum current value when applying the writing voltage pulse, and IRH is the maximum current value when applying the erase voltage pulse. 

Regarding claim 18, Muraoka discloses all the elements of claim 10 as above and further the first operation is a pre-use SET operation (specification describes that an initial process is executed before the first writing process. Here, the initial process is a positive voltage pulse having the same polarity as the erase voltage pulse, and an initial voltage pulse having a voltage value larger than that of the erase voltage pulse is applied between the first electrode 2 and the second electrode 4. This means a process of changing the resistance value of the metal oxide layer 3 from the initial resistance value (the resistance value in the initial state after being manufactured and shipped)).

reset (erase) mode. That means erase is equivalent to reset).

Regarding claim 20, Muraoka discloses all the elements of claim 19 as above and further the current-limited FORM operation, the pre-use SET operation and the pre-use RESET operation are performed before a first use of the RRAM cell (specification describes that an initial process is executed before the first writing process. Here, the initial process is a positive voltage pulse having the same polarity as the erase voltage pulse, and an initial voltage pulse having a voltage value larger than that of the erase voltage pulse is applied between the first electrode 2 and the second electrode 4. This means a process of changing the resistance value of the metal oxide layer 3 from the initial resistance value (the resistance value in the initial state after being manufactured and shipped)).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (WO 2010109876) in view of Casey et al. (US 20060230375).

Regarding claim 16, Muraoka discloses all the elements of claim 10 as above but does not disclose the parallel initialization circuitry comprises a Built-In-Self-Test (BIST) circuit implemented on a same integrated circuit die as the RRAM cell.
However Casey teaches the parallel initialization circuitry comprises a Built-In-Self-Test (BIST) circuit implemented on a same integrated circuit die as the RRAM cell (Fig. 5-6 and [0042]-[0044]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Casey to modified Muraoka such that the parallel initialization circuitry comprises a Built-In-Self-Test (BIST) circuit implemented on a same integrated circuit die as the RRAM cell in order to provide an improved integrated circuit design having a relocatable processor hard macro as taught by Casey ([0002]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tran et al. (US 20190080754) --- Fig. 8 and [0068]
Katayama et al. (US 20140126268) --- Figs. 17-20 and corresponding sections of specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/21/2021